

115 S121 IS: Veterans Small Business Ownership Improvements Act
U.S. Senate
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 121IN THE SENATE OF THE UNITED STATESJanuary 12, 2017Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo establish the veterans’ business outreach center program, to improve the programs for veterans
			 of the Small Business Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Small Business Ownership Improvements Act. 2.Veterans' business outreach center program; Office of Veterans Business Development (a)In generalSection 32 of the Small Business Act (15 U.S.C. 657b) is amended by striking subsections (d), (e), and (f) and inserting the following:
				
					(d)Boots to Business Program
 (1)DefinitionsIn this subsection— (A)the term covered individual means—
 (i)a member of the Armed Forces, without regard to whether the member is participating in the Transition Assistance Program of the Department of Defense;
 (ii)an individual who is participating in the Transition Assistance Program of the Department of Defense;
 (iii)an individual who— (I)served on active duty in any branch of the Armed Forces, including the National Guard and Reserves; and
 (II)was discharged or released from such service under conditions other than dishonorable; and (iv)a spouse or dependent of an individual described in clause (i), (ii), or (iii); and
 (B)the term Vet Center means a center for readjustment counseling and related mental health services for veterans under section 1712A of title 38, United States Code.
 (2)EstablishmentThere is established a program to be known as the Boots to Business Program to provide entrepreneurship training to covered individuals, which shall be carried out by the Administrator.
 (3)GoalsThe goals of the Boots to Business Program are to— (A)provide exposure, introduction, and in-depth training for covered individuals interested in business ownership; and
 (B)provide covered individuals with the tools and knowledge necessary to identify a business opportunity, draft a business plan, identify sources of capital, connect with local small business resources, and launch a small business concern.
							(4)Program components
 (A)In generalThe Boots to Business Program may include— (i)a brief presentation providing exposure to the considerations involved in self-employment and small business ownership;
 (ii)an online, self-study course focused on the basic skills of entrepreneurship, the language of business, and the considerations involved in self-employment and small business ownership;
 (iii)an in-person classroom instruction component providing an introduction to the foundations of self employment and small business ownership; and
 (iv)in-depth training delivered through online instruction, including an online course that leads to the creation of a business plan.
 (B)CollaborationThe Administrator may— (i)collaborate with public and private entities to develop a course curriculum for the Boots to Business Program; and
 (ii)modify program components in coordination with entities participating in the Warriors in Transition programs, as defined in section 738(f) of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 1071 note).
								(C)Utilization of resource partners
 (i)In generalThe Associate Administrator shall— (I)ensure that veterans' business outreach centers regularly participate, on a nationwide basis, in the Boots to Business Program; and
 (II)to the maximum extent practicable, use a variety of other resource partners and entities in administering the Boots to Business Program.
 (ii)Grant authorityIn carrying out clause (i), the Associate Administrator may make grants to veterans' business outreach centers, other resource partners, and other entities to carry out components of the Boots to Business Program.
 (D)Availability to DODThe Administrator shall— (i)make available electronically information regarding the Boots to Business Program and all course materials created for the Boots to Business Program to the Secretary of Defense for inclusion on the website of the Department of Defense relating to the Transition Assistance Program and in the Transition Assistance Program manual and other publications and materials available for distribution from the Secretary of Defense; and
 (ii)fully participate in the interagency governance of the Transition Assistance Program. (E)Availability to Veterans AffairsIn consultation with the Secretary of Veterans Affairs, the Associate Administrator shall make available outreach materials regarding the Boots to Business Program for distribution and display at local facilities of the Department of Veterans Affairs (including medical centers, community-based outpatient clinics, Vet Centers, and other facilities determined appropriate by the Associate Administrator and the Secretary), which shall, at a minimum—
 (i)describe the Boots to Business Program, including a description of services provided; and (ii)include eligibility requirements for participating in the Boots to Business Program.
 (5)ReviewThe Inspector General of the Administration shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives an annual report regarding the awarding of grants under the Boots to Business Program.
						(e)Women Veterans Business Training Program
 (1)DefinitionIn this subsection, the term covered individual means an individual who— (A)is female; and
 (B)is— (i)a member of the Armed Forces;
 (ii)a veteran; or (iii)the spouse or dependent of a member of the Armed Forces or a veteran.
 (2)EstablishmentThe Administrator shall establish a program, to be known as the Women Veterans Business Training Program, to provide specific training for covered individuals interested in exploring careers as owners of small business concerns.
 (3)GoalsThe goals of the Women Veterans Business Training Program are to— (A)help covered individuals by providing the tools to become successful entrepreneurs; and
 (B)integrate the leadership, integrity, focus, and drive of covered individuals into a premier education training program taught by accomplished entrepreneurs and entrepreneurship educators from across the United States.
							(4)Program components
 (A)In generalThe Women Veterans Business Training Program may include— (i)an online, self-study course focused on the basic skills of entrepreneurship and the language of business;
 (ii)a conference where participants are exposed to accomplished entrepreneurs and entrepreneurship educators from across the United States; and
 (iii)a plan to provide ongoing support and mentorship. (B)CollaborationThe Administrator may collaborate with public and private entities to develop a course curriculum for the Women Veterans Business Training Program.
 (5)Women veterans business trainingThe Associate Administrator shall— (A)compile information on resources available to women veterans for business training, including resources for—
 (i)vocational and technical education; (ii)general business skills, such as marketing and accounting; and
 (iii)business assistance programs targeted to women veterans; (B)disseminate the information compiled under subparagraph (A) through veterans' business outreach centers and women's business centers; and
 (C)in consultation with the Secretary of Veterans Affairs, make available outreach materials regarding the Women Veterans Business Training Program for distribution and display at local facilities of the Department of Veterans Affairs (including medical centers, community-based outpatient clinics, Vet Centers (as defined in subsection (d)(1)), and other facilities determined appropriate by the Associate Administrator and the Secretary), which shall, at a minimum—
 (i)describe the Women Veterans Business Training Program, including a description of services provided; and
 (ii)include eligibility requirements for participating in the Women Veterans Business Training Program. (6)Grant authorityThe Associate Administrator may make grants to veterans' business outreach centers, women’s business centers, and other entities, including other resource partners, to carry out components of the Women Veterans Business Training Program.
						(f)Business Training Program for Service Disabled Veterans
 (1)In generalThe Administrator shall establish a Business Training Program for Service Disabled Veterans to provide specific training for service-disabled veterans interested in exploring careers as owners of small business concerns.
 (2)GoalsThe goals of the Business Training Program for Service Disabled Veterans are to— (A)help service-disabled veterans by providing the tools to become successful entrepreneurs; and
 (B)integrate the leadership, integrity, focus, and drive of service-disabled veterans into a premier education training program taught by accomplished entrepreneurs and entrepreneurship educators from across the United States.
							(3)Program components
 (A)In generalThe Business Training Program for Service Disabled Veterans may include— (i)an online, self-study course focused on the basic skills of entrepreneurship and the language of business;
 (ii)a conference where participants are exposed to accomplished entrepreneurs and entrepreneurship educators from across the United States; and
 (iii)a plan to provide ongoing support and mentorship. (B)CollaborationThe Administrator may collaborate with public and private entities to develop a course curriculum for the Business Training Program for Service Disabled Veterans.
 (4)Availability to Veterans AffairsIn consultation with the Secretary of Veterans Affairs, the Associate Administrator shall make available outreach materials regarding the Business Training Program for Service Disabled Veterans for distribution and display at local facilities of the Department of Veterans Affairs (including medical centers, community-based outpatient clinics, Vet Centers (as defined in subsection (d)(1)), and other facilities determined appropriate by the Associate Administrator and the Secretary), which shall, at a minimum—
 (A)describe the Business Training Program for Service Disabled Veterans, including a description of services provided; and
 (B)include eligibility requirements for participating in the Business Training Program for Service Disabled Veterans.
 (5)Grant authorityThe Associate Administrator may make grants to veterans' business outreach centers and other entities, including other resource partners, to carry out components of the Business Training Program for Service Disabled Veterans.
						(g)Veterans' Business Outreach Center Program
 (1)DefinitionsIn this subsection— (A)the term active duty has the meaning given that term in section 101 of title 10, United States Code;
 (B)the term Reservist means a member of a reserve component of the Armed Forces, as described in section 10101 of title 10, United States Code;
 (C)the term small business concern owned and controlled by veterans— (i)has the meaning given that term in section 3(q); and
 (ii)includes a small business concern— (I)not less than 51 percent of which is owned by 1 or more spouses of veterans or, in the case of any publicly owned business, not less than 51 percent of the stock of which is owned by 1 or more spouses of veterans; and
 (II)the management and daily business operations of which are controlled by 1 or more spouses of veterans;
 (D)the term spouse, relating to a member of the Armed Forces on active duty, veteran, service-disabled veteran, or Reservist, includes an individual who, on the date on which the member of the Armed Forces on active duty, veteran, service-disabled veteran, or Reservist died, is the spouse of the member of the Armed Forces on active duty, veteran, service-disabled veteran, or Reservist; and
 (E)the term veterans' business outreach center program means the program established under paragraph (2)(A). (2)Program Established (A)In generalThe Administrator, acting through the Associate Administrator, shall establish a veterans’ business outreach center program, under which the Associate Administrator may provide financial assistance to educational institutions, veterans’ nonprofit community-based organizations, and Federal, State, and local departments and agencies to conduct a 5-year project for the benefit of small business concerns owned and controlled by veterans, which, upon application by the entity receiving financial assistance, may be renewed for 1 or more additional 5-year periods.
 (B)Form of Financial AssistanceFinancial assistance under this subsection may be in the form of a grant, a contract, or a cooperative agreement.
 (3)Veterans' business outreach centersEach entity that receives financial assistance under this subsection shall establish or operate a veterans' business outreach center (which may include establishing or operating satellite offices in the region described in paragraph (5) served by that entity) that provides to veterans (including service-disabled veterans), Reservists, and the spouses of members of the Armed Forces on active duty, veterans (including service-disabled veterans), and Reservists—
 (A)financial advice, including training and counseling on applying for and securing business credit and investment capital, preparing and presenting financial statements, and managing cash flow and other financial operations of a small business concern;
 (B)management advice, including training and counseling on the planning, organization, staffing, direction, and control of each major activity and function of a small business concern;
 (C)technical assistance, training, and counseling to assist in identifying and obtaining Federal procurement opportunities;
 (D)marketing advice, including training and counseling on identifying and segmenting domestic and international market opportunities, preparing and executing marketing plans, developing pricing strategies, locating contract opportunities, negotiating contracts, and using public relations and advertising techniques; and
 (E)other advice, including training and counseling. (4)Application (A)In generalAn entity desiring to receive financial assistance under this subsection shall submit an application to the Associate Administrator at such time and in such manner as the Associate Administrator may require.
 (B)5-year planEach application described in subparagraph (A) shall include a 5-year plan on proposed fundraising and training activities relating to the veterans' business outreach center.
 (C)Determination and NotificationNot later than 90 days after the date on which applications for a fiscal year are required to be submitted under subparagraph (A), the Associate Administrator shall approve or deny any application submitted and notify the applicant of the determination.
 (D)Availability of applicationThe Associate Administrator shall make every effort to make the application under subparagraph (A) available online.
 (5)EligibilityThe Associate Administrator may select to receive financial assistance under this subsection— (A)a Veterans' Business Outreach Center established by the Administrator under section 8(b)(17) on or before the day before the date of enactment of this subsection; or
 (B)educational institutions, veterans’ nonprofit community-based organizations, and Federal, State, and local departments and agencies located in various regions of the United States, as the Associate Administrator determines is appropriate.
							(6)Selection criteria
 (A)In generalThe Associate Administrator shall establish selection criteria, stated in terms of relative importance, to evaluate and rank applicants under paragraph (5)(B) for financial assistance under this subsection.
 (B)CriteriaThe selection criteria established under this paragraph shall include— (i)the experience of the applicant in conducting programs or ongoing efforts designed to impart or upgrade the business skills of veterans (including service-disabled veterans), Reservists, and the spouses of members of the Armed Forces on active duty, veterans (including service-disabled veterans), and Reservists who own or may own small business concerns;
 (ii)for an applicant for initial financial assistance under this subsection— (I)the ability of the applicant to begin operating a veterans' business outreach center within a minimum amount of time; and
 (II)the geographic region to be served by the veterans' business outreach center; (iii)the demonstrated ability of the applicant to—
 (I)provide managerial counseling and technical assistance to entrepreneurs; and (II)coordinate services provided by veterans service organizations and other public or private entities;
 (iv)the demonstrated ability to leverage and coordinate with existing resources and infrastructure of the Administration; and
 (v)for any applicant for a renewal of financial assistance under this subsection, the results of the most recent examination under paragraph (11) of the veterans' business outreach center operated by the applicant.
 (C)Criteria publicly availableThe Associate Administrator shall— (i)make publicly available the selection criteria established under this paragraph;
 (ii)include the criteria in each solicitation for applications for financial assistance under this subsection;
 (iii)make every effort to ensure regional accessibility and geographic representation in awarding financial assistance under this subsection; and
 (iv)to the extent practicable, make publicly available the approximate anticipated date for the determination of award recipients by the Administration and the anticipated timing of disbursement.
 (7)Amount of assistanceThe amount of financial assistance provided under this subsection to an entity for each fiscal year shall be not less than $100,000.
						(8)Federal share
							(A)In general
 (i)Initial financial assistanceExcept as provided in clause (ii) and subparagraph (E), an entity that receives financial assistance under this subsection shall provide non-Federal contributions for the operation of the veterans' business outreach center established by the entity in an amount equal to—
 (I)in each of the first and second years of the project, not less than 33 percent of the amount of the financial assistance received under this subsection; and
 (II)in each of the third through fifth years of the project, not less than 50 percent of the amount of the financial assistance received under this subsection.
 (ii)RenewalsAn entity that receives a renewal of financial assistance under this subsection shall provide non-Federal contributions for the operation of the veterans' business outreach center established by the entity in an amount equal to not less than 50 percent of the amount of the financial assistance received under this subsection.
 (B)Form of non-federal shareNot more than 50 percent of the non-Federal share for a project carried out using financial assistance under this subsection may be in the form of in-kind contributions.
 (C)Timing of disbursementThe Associate Administrator may disburse not more than 25 percent of the financial assistance awarded to an entity before the entity obtains the non-Federal share required under this paragraph with respect to that award.
							(D)Failure to obtain non-federal funding
 (i)In generalIf an entity that receives financial assistance under this subsection fails to obtain the non-Federal share required under this paragraph during 2 consecutive fiscal years, the entity may not receive a disbursement under this subsection in a subsequent fiscal year or a disbursement for any other project funded by the Administration, unless the Administrator makes a written determination that the entity will be able to obtain a non-Federal contribution.
 (ii)RestorationAn entity prohibited from receiving a disbursement under clause (i) in a fiscal year may receive financial assistance in a subsequent fiscal year if the entity obtains the non-Federal share required under this paragraph for the subsequent fiscal year.
								(E)Waiver of non-Federal share for initial recipients
 (i)In generalUpon request by an entity, and in accordance with this subparagraph, the Administrator may waive, in whole or in part, the requirement to obtain non-Federal funds under subparagraph (A)(i) for a fiscal year. The Administrator may not waive the requirement for an entity to obtain non-Federal funds under this subparagraph for more than a total of 2 fiscal years.
 (ii)ConsiderationsIn determining whether to waive the requirement to obtain non-Federal funds under this subparagraph, the Administrator shall consider—
 (I)the economic conditions affecting the entity; (II)the impact a waiver under this subparagraph would have on the credibility of the veterans' business outreach center program;
 (III)the demonstrated ability of the entity to raise non-Federal funds; and (IV)the performance of the entity.
 (iii)LimitationThe Administrator may not waive the requirement to obtain non-Federal funds under this subparagraph if granting the waiver would undermine the credibility of the veterans' business outreach center program.
								(9)Affiliation with small business development centers
 (A)In generalAn entity receiving financial assistance under this subsection shall enter into an agreement to affiliate with a small business development center for purposes of carrying out the activities of the entity using the financial assistance.
 (B)Consistency with agreementThe terms of an agreement to affiliate under subparagraph (A) shall be in accordance with the terms of any agreement between the applicable small business development center and the Administration.
 (10)Contract authorityA veterans’ business outreach center may enter into a contract with a Federal department or agency to provide specific assistance to veterans, service-disabled veterans, Reservists, or the spouses of members of the Armed Forces on active duty, veterans, service-disabled veterans, or Reservists with prior written approval of the Associate Administrator. Performance of such contract shall not hinder the veterans’ business outreach center in carrying out the terms of the grant received by the veterans’ business outreach center from the Administrator.
						(11)Examination and determination of performance
							(A)Examination
 (i)In generalNot later than 180 days after the date of enactment of this subsection and every year thereafter, the Associate Administrator shall conduct an annual examination of the programs and finances of each veterans’ business outreach center established or operated using financial assistance under this subsection.
 (ii)FactorsIn conducting the examination under clause (i), the Associate Administrator shall consider whether the veterans' business outreach center has failed—
 (I)to provide the information required to be provided under subparagraph (B), or the information provided by the center is inadequate;
 (II)to comply with a requirement for participation in the veterans' business outreach center program, as determined by the Associate Administrator, including—
 (aa)failure to acquire or properly document a non-Federal share; (bb)failure to establish an appropriate partnership or program for marketing and outreach to small business concerns;
 (cc)failure to achieve results described in a financial assistance agreement; and (dd)failure to provide to the Administrator a description of the amount and sources of any non-Federal funding received by the center;
 (III)to carry out the 5-year plan described in paragraph (4)(B); (IV)to meet the eligibility requirements under paragraph (5); or
 (V)to serve small business concerns in the geographic region served by the veterans' business outreach center.
 (B)Information providedIn the course of an examination under subparagraph (A), the veterans' business outreach center shall provide to the Associate Administrator—
 (i)an itemized cost breakdown of actual expenditures for costs incurred during the most recent full fiscal year, including the amount spent on administrative expenses;
 (ii)documentation of the amount of non-Federal contributions obtained and expended by the veterans' business outreach center during the most recent full fiscal year;
 (iii)with respect to any in-kind contribution under paragraph (8)(B), verification of the existence and valuation of such contribution; and
 (iv)any additional information the Associate Administrator determines necessary. (C)Determination of performance (i)In generalThe Associate Administrator shall analyze the results of each examination under subparagraph (A) and, based on that analysis, make a determination regarding the performance of the programs and finances of each veterans' business outreach center.
 (ii)Nondelegation of determinationThe duty under clause (i) to make a determination regarding the performance of the programs and finances of a veterans' business outreach center may not be delegated.
								(D)Discontinuation of funding
 (i)In generalThe Associate Administrator may discontinue an award of financial assistance to an entity at any time for poor performance as determined under subparagraph (C).
 (ii)RestorationThe Associate Administrator may continue to provide financial assistance to an entity in a subsequent fiscal year if the Associate Administrator determines under subparagraph (C) that the veterans' business outreach center has taken appropriate measures to improve its performance and it is viable.
								(12)Coordination of efforts and consultation
 (A)Coordination and consultationTo the extent practicable, the Associate Administrator and each entity that receives financial assistance under this subsection shall—
 (i)coordinate outreach and other activities with other programs of the Administration and the programs of other Federal agencies, including programs at local facilities of the Department of Veterans Affairs;
 (ii)consult with technical representatives of the district offices of the Administration in carrying out activities using financial assistance under this subsection; and
 (iii)provide information to the veterans business development officers designated under subparagraph (B) and coordinate with the veterans business development officers to increase the ability of the veterans business development officers to provide services throughout the area served by the veterans business development officers.
								(B)Veterans business development officers
 (i)DesignationThe Administrator shall designate not fewer than 1 individual in each district office of the Administration as a veterans business development officer, who shall communicate and coordinate activities of the district office with entities that receive financial assistance under this subsection.
 (ii)Initial designationThe first individual in each district office of the Administration designated by the Administrator as a veterans business development officer under clause (i) shall be an individual that is employed by the Administration on the date of enactment of this subsection.
 (13)Existing contractsAn award of financial assistance under this subsection shall not void any contract or cooperative agreement between any entity and the Administration or grant to any entity from the Administration that is in effect on the date of such award.
						(h)Veterans business owners initiative pilot program
 (1)DefinitionsIn this subsection— (A)the term covered individual means—
 (i)a member of the Armed Forces on active duty, as defined in section 101(d)(1) of title 10, United States Code;
 (ii)a member of the Armed Forces who is participating in the Transition Assistance Program of the Department of Defense;
 (iii)a member of a reserve component of the Armed Forces named in section 10101 of title 10, United States Code;
 (iv)a veteran; and (v)a spouse or dependent of an individual described in clause (i), (ii), (iii), or (iv);
 (B)the term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002); and
 (C)the term pilot program means the Veterans Business Owners Initiative Pilot Program established under paragraph (2). (2)EstablishmentNot later than 90 days after the date of enactment of this subsection, the Administrator shall establish a pilot program, to be known as the Veterans Business Owners Initiative Pilot Program, to provide grants to nonprofit entities to carry out peer support groups that provide training to covered individuals interested in exploring careers as owners of small business concerns.
 (3)GoalsThe goals of the pilot program are— (A)to facilitate training for covered individuals, staff, and mentors to develop the assistance to be provided through peer support groups under the pilot program, including education, coaching, peer support, business mentoring, and benefits counseling; and
 (B)to arrange for external assistance, including micro-financing, for covered individuals. (4)ApplicationA nonprofit entity that desires a grant under the pilot program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.
 (5)Pilot program componentsActivities carried out through a peer support group under the pilot program may include— (A)providing assistance to covered individuals to identify their passions and skill sets with respect to business, including coaching and mentorship for covered individuals who suffer from the consequences of being at war;
 (B)providing exposure to covered individuals to the considerations involved in self-employment and small business ownership;
 (C)an instruction component that provides an introduction to the foundations of self-employment and small business ownership; and
 (D)in-depth training that leads to the creation of a business plan. (6)CollaborationThe Administrator may—
 (A)collaborate with public and private entities to develop a course initiative for peer support groups carried out under the pilot program; and
 (B)design the course curriculum to allow covered individuals to receive college credit or a certificate through an institution of higher education upon completion of all components of the curriculum.
							(i)Online Coordination
 (1)DefinitionIn this subsection, the term veterans' assistance provider means— (A)a veterans' business outreach center established under subsection (g);
 (B)an employee of the Administration assigned to the Office of Veterans Business Development; or (C)a veterans business development officer designated under subsection (g)(12)(B).
 (2)EstablishmentThe Associate Administrator shall establish an online mechanism to— (A)provide information that assists veterans' assistance providers in carrying out the activities of the veterans' assistance providers; and
 (B)coordinate and leverage the work of the veterans' assistance providers, including by allowing a veterans' assistance provider to—
 (i)distribute best practices and other materials; (ii)communicate with other veterans' assistance providers regarding the activities of the veterans' assistance provider on behalf of veterans; and
 (iii)pose questions to and request input from other veterans' assistance providers. (j)Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2017 through 2021—
 (1)$2,500,000 to carry out subsection (g); (2)$8,000,000 to carry out subsections (d), (e), and (f); and
 (3)such sums as may be necessary to carry out subsection (h). (k)Limitations on use for overseas travel (1)In generalFinancial assistance made available under this section may not be used for travel outside of the United States (as defined in section 202(a)(7) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 4302(a)(7))) until after the date on which the Administrator submits to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a plan describing how services will provided by recipients, and how the Administrator will oversee the provision of services, outside of the United States.
 (2)Maximum amountAfter the date described in paragraph (1), a recipient of financial assistance made available under this section may use not more than 5 percent of the amount of the financial assistance for travel outside of the United States.
 (l)ReportsNot later than 180 days after the date of enactment of this subsection and every year thereafter, the Associate Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the performance and effectiveness for the programs authorized under this section, which may be included as part of another report submitted to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives by the Associate Administrator, and which shall include the following:
 (1)Boots to businessFor the Boots to Business Program under subsection (d)— (A)the number of program participants using each component of the Boots to Business Program;
 (B)the completion rates for each component of the Boots to Business Program; (C)to the extent possible—
 (i)the demographics of program participants, to include gender, age, race, relationship to military, Military Occupational Code, and years of service of program participants;
 (ii)the number of small business concerns formed or expanded with assistance under the Boots to Business Program;
 (iii)the gross receipts of small business concerns receiving assistance under the Boots to Business Program;
 (iv)the number of jobs created with assistance under the Boots to Business Program; (v)the number of referrals to other resources and programs of the Administration;
 (vi)the number of program participants receiving financial assistance under loan programs of the Administration;
 (vii)the type and dollar amount of financial assistance received by program participants under loan programs of the Administration; and
 (viii)results of participant satisfaction surveys, including a summary of any comments received from program participants;
 (D)an evaluation of the effectiveness of the Boots to Business Program in each region of the Administration during the most recent fiscal year;
 (E)an assessment of additional performance outcome measures for the Boots to Business Program, as identified by the Associate Administrator;
 (F)any recommendations of the Administrator for improvement of the Boots to Business Program, which may include expansion of the types of individuals who are covered individuals;
 (G)an explanation of how the Boots to Business Program has been integrated with other transition programs and related resources of the Administration and other Federal agencies; and
 (H)any additional information the Administrator determines necessary. (2)Women Veterans Business Training ProgramFor the Women Veterans Business Training Program under subsection (e)—
 (A)the number of program participants using each component of the Women Veterans Business Training Program;
 (B)the completion rates for each component of the Women Veterans Business Training Program; (C)to the extent possible—
 (i)the demographics of program participants, to include gender, age, race, relationship to military, and years of service;
 (ii)the number of small business concerns formed or expanded with assistance under the Women Veterans Business Training Program;
 (iii)the gross receipts of small business concerns receiving assistance under the Women Veterans Business Training Program;
 (iv)the number of jobs created with assistance under the Women Veterans Business Training Program; (v)the number of referrals to other resources and programs of the Administration;
 (vi)the number of referrals from other resources and programs of the Administration and other Federal agencies;
 (vii)the number of program participants receiving financial assistance under loan programs of the Administration;
 (viii)the type and dollar amount of financial assistance received by program participants under loan programs of the Administration; and
 (ix)the results of participant satisfaction surveys, including a summary of any comments received from program participants;
 (D)an assessment of additional performance outcome measures for the Women Veterans Business Training Program, as identified by the Associate Administrator;
 (E)any recommendations of the Administrator for improvement of the Women Veterans Business Training Program;
 (F)an explanation of how the Women Veterans Business Training Program has been integrated with other transition programs and related resources of the Administration and other Federal agencies; and
 (G)any additional information the Administrator determines necessary. (3)Business Training Program for Service Disabled VeteransFor the Business Training Program for Service Disabled Veterans under subsection (f)—
 (A)the number of program participants using each component of the Business Training Program for Service Disabled Veterans;
 (B)the completion rates for each component of the Business Training Program for Service Disabled Veterans;
 (C)to the extent possible— (i)the demographics of program participants, to include gender, age, race, relationship to military, and years of service;
 (ii)the number of small business concerns formed or expanded with assistance under the Business Training Program for Service Disabled Veterans;
 (iii)the gross receipts of small business concerns receiving assistance under the Business Training Program for Service Disabled Veterans;
 (iv)the number of jobs created with assistance under the Business Training Program for Service Disabled Veterans;
 (v)the number of referrals to other resources and programs of the Administration; (vi)the number of referrals from other resources and programs of the Administration and other Federal agencies;
 (vii)the number of program participants receiving financial assistance under loan programs of the Administration;
 (viii)the type and dollar amount of financial assistance received by program participants under loan programs of the Administration; and
 (ix)the results of participant satisfaction surveys, including a summary of any comments received from program participants;
 (D)an assessment of additional performance outcome measures for the Business Training Program for Service Disabled Veterans, as identified by the Associate Administrator;
 (E)any recommendations of the Administrator for improvement of the Business Training Program for Service Disabled Veterans;
 (F)an explanation of how the Business Training Program for Service Disabled Veterans has been integrated with other transition programs and related resources of the Administration and other Federal agencies; and
 (G)any additional information the Administrator determines necessary. (4)Veteran's business outreach center programFor the veterans’ business outreach center program under subsection (g)—
 (A)an evaluation of the effectiveness of the veterans’ business outreach center program in each region of the Administration during the most recent full fiscal year;
 (B)for each veterans’ business outreach center established or operated using financial assistance provided under subsection (g)—
 (i)the number of individuals receiving assistance from the veterans’ business outreach center, including the number of such individuals who are—
 (I)veterans or spouses of veterans; (II)service-disabled veterans or spouses of service-disabled veterans;
 (III)Reservists (as defined in subsection (g)) or spouses of Reservists; or (IV)spouses of members of the Armed Forces on active duty;
 (ii)the average distance traveled by veterans to access services at the veterans' business outreach center;
 (iii)the number of small business concerns formed by individuals receiving assistance from the veterans’ business outreach center, including—
 (I)veterans or spouses of veterans; (II)service-disabled veterans or spouses of service-disabled veterans;
 (III)Reservists or spouses of Reservists; or (IV)spouses of members of the Armed Forces on active duty; and
 (iv)to the extent possible— (I)the gross receipts of small business concerns receiving assistance from the veterans’ business outreach center;
 (II)the employment increases or decreases of small business concerns receiving assistance from the veterans’ business outreach center;
 (III)the increases or decreases in profits of small business concerns receiving assistance from the veterans’ business outreach center;
 (IV)the number of referrals by the veterans’ business outreach center to other resources and programs of the Administration;
 (V)the results of satisfaction surveys, including a summary of any comments received from small business concerns receiving assistance from the veterans’ business outreach center;
 (VI)the number of small business concerns receiving assistance from the veterans’ business outreach center that received financial assistance under loan programs of the Administration;
 (VII)the type and dollar amount of financial assistance received under loan programs of the Administration by small business concerns receiving assistance from the veterans’ business outreach center;
 (VIII)the number of small business concerns receiving assistance from the veterans’ business outreach center that obtained a Federal contract through a small business contracting program;
 (IX)the type and dollar amount of the Federal contracts awarded to small business concerns receiving assistance from the veterans' business outreach center;
 (X)an assessment of additional performance outcome measures for the veterans’ business outreach center, as identified by the Associate Administrator; and
 (XI)the results of the examination of the veterans’ business outreach center under subsection (g)(10); (C)any recommendations of the Administrator for improvement of the veterans’ business outreach center program;
 (D)an explanation of how the veterans’ business outreach center program has been integrated with other transition programs and related resources of the Administration and other Federal agencies; and
 (E)any additional information the Administrator determines necessary. (5)Other activities and programs administered by the office of veterans business developmentAn evaluation of the effectiveness of any other activities and programs administered by the Office of Veterans Business Development, including using the metrics identified in paragraphs (1) through (4).
 (6)Veterans business owners initiative pilot programFor the Veterans Business Owners Initiative Pilot Program under subsection (h)— (A)the number of program participants using each component of the Veterans Business Owners Initiative Pilot Program;
 (B)the completion rates for each component of the Veterans Business Owners Initiative Pilot Program; (C)to the extent possible—
 (i)the demographics of program participants, including gender, age, race, relationship to military, and years of service;
 (ii)the number of small business concerns formed or expanded with assistance under the Veterans Business Owners Initiative Pilot Program;
 (iii)the gross receipts of small business concerns receiving assistance under the Veterans Business Owners Initiative Pilot Program;
 (iv)the number of jobs created with assistance under the Veterans Business Owners Initiative Pilot Program;
 (v)the number of referrals to other resources and programs of the Administration; (vi)the number of referrals from other resources and programs of the Administration and other Federal agencies;
 (vii)the number of program participants receiving financial assistance under loan programs of the Administration;
 (viii)the type and dollar amount of financial assistance received by program participants under loan programs of the Administration; and
 (ix)the results of participant satisfaction surveys, including a summary of any comments received from program participants;
 (D)an assessment of additional performance outcome measures for the Veterans Business Owners Initiative Pilot Program, as identified by the Associate Administrator;
 (E)any recommendations of the Administrator for improvement of the Veterans Business Owners Initiative Pilot Program;
 (F)an explanation of how the Veterans Business Owners Initiative Pilot Program has been integrated with other transition programs and related resources of the Administration and other Federal agencies; and
 (G)any additional information the Administrator determines necessary.. (b)Federal share for existing program (1)DefinitionIn this subsection, the term existing award means an award made under the Veterans’ Business Outreach Center Program of the Small Business Administration before the date of enactment of this Act that is in effect on the date of enactment of this Act.
 (2)Exception from provision on failure to obtain non-Federal fundingDuring the 2-year period beginning on the date of enactment of this Act, subsection (g)(8)(D) of section 32 of the Small Business Act (15 U.S.C. 657b), as added by subsection (a), shall not apply to an existing award.
				(c)GAO Reports
 (1)DefinitionsIn this subsection— (A)the term covered individual means—
 (i)a veteran; (ii)a service-disabled veteran;
 (iii)a Reservist; (iv)the spouse of an individual described in clause (i), (ii), or (iii); or
 (v)the spouse of a member of the Armed Forces; (B)the terms Reservist, small business concern owned and controlled by veterans, and veterans’ business outreach center program have the meanings given those terms in section 32(g) of the Small Business Act, as added by subsection (a); and
 (C)the terms service-disabled veteran, small business concern, and veteran have the meanings given those terms under section 3 of the Small Business Act (15 U.S.C. 632). (2)Report on access to credit (A)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit a report regarding the ability of small business concerns owned and controlled by covered individuals to access credit to—
 (i)the Committee on Veterans' Affairs and the Committee on Small Business and Entrepreneurship of the Senate; and
 (ii)the Committee on Veterans' Affairs and the Committee on Small Business of the House of Representatives.
 (B)ContentsThe report submitted under subparagraph (A) shall include an analysis of— (i)the sources of credit used by small business concerns owned and controlled by covered individuals and the percentage of the credit obtained by small business concerns owned and controlled by covered individuals that is obtained from each source;
 (ii)the default rate for small business concerns owned and controlled by covered individuals separately for each source of credit described in clause (i), as compared to the default rate for the source of credit for small business concerns generally;
 (iii)the Federal lending programs available to provide credit to small business concerns owned and controlled by covered individuals;
 (iv)gaps, if any, in the availability of credit for small business concerns owned and controlled by covered individuals that are not being filled by the Federal Government or private sources;
 (v)obstacles faced by covered individuals in trying to access credit; (vi)the extent to which deployment and other military responsibilities affect the credit history of veterans and Reservists; and
 (vii)the extent to which covered individuals are aware of Federal programs targeted towards helping covered individuals access credit.
						(3)Report on veterans’ business outreach center program
 (A)In generalNot later than 60 days after the end of the second fiscal year beginning after the date on which the veterans’ business outreach center program is established, the Comptroller General of the United States shall evaluate the effectiveness of the veterans’ business outreach center program, and submit to Congress a report on the results of that evaluation.
 (B)ContentsThe report submitted under subparagraph (A) shall include— (i)an assessment of—
 (I)the use of amounts made available to carry out the veterans’ business outreach center program; (II)the effectiveness of the services provided by each entity receiving financial assistance under the veterans’ business outreach center program;
 (III)whether the services described in subclause (II) are duplicative of services provided by other veterans service organizations, programs of the Small Business Administration, or programs of another Federal department or agency and, if so, recommendations regarding how to alleviate the duplication of the services;
 (IV)whether there are areas of the United States in which there are not adequate entrepreneurial services for small business concerns owned and controlled by veterans and, if so, whether there is a veterans' business outreach center established under the veterans’ business outreach center program providing services to that area; and
 (V)whether there is a correlation between the proximity of a veterans’ business outreach center to small business concerns owned and controlled by veterans and the rate of the use of the services of the veterans’ business outreach center; and
 (ii)recommendations, if any, for improving the veterans’ business outreach center program. 3.Improvements to business development and entrepreneurial programs (a)DefinitionsIn this section—
 (1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively; (2)the term individual eligible for a veteran entrepreneurial development program means—
 (A)a covered individual, as defined in section 32(d)(1) of the Small Business Act, as amended by section 2;
 (B)a covered individual, as defined in section 32(e)(1) of the Small Business Act, as amended by section 2;
 (C)a service-disabled veteran, as defined in section 3(q)(1) of the Small Business Act (15 U.S.C. 632(q)(1)); and
 (D)an individual who qualifies to be the owner of a small business concern owned and controlled by veterans, as defined in section 32(g)(1)(C) of the Small Business Act, as amended by section 2;
 (3)the term one-stop resource means the one-stop online resource established under subsection (c)(1); and (4)the term small business concern has the meaning given that term under section 3 of the Small Business Act (15 U.S.C. 632).
 (b)Veteran peer-to-Peer networksNot later than 90 days after the date of enactment of this Act, the Administrator shall establish guidelines to improve the network of peer-to-peer counseling and mentoring for individuals eligible for a veteran entrepreneurial development program relating to the business development and entrepreneurial programs of the Administration.
			(c)One-Stop online resource
 (1)In generalThe Administrator shall establish an online mechanism that serves as a one-stop online resource for veterans regarding all of the entrepreneurial development programs of the Administration.
 (2)ContentsThe one-stop resource shall include descriptions of each entrepreneurial program of the Administration (which shall include the programs described in paragraph (3)), including—
 (A)target client descriptions for each program; (B)contact information for information on or assistance regarding each program from locally, statewide, and nationally available sources;
 (C)a detailed description of the services available under each program; (D)a description of any costs associated with the services under each program;
 (E)an outline of program curriculums if training seminars or courses are offered; and (F)other resource information that the Administrator determines appropriate and necessary for veteran entrepreneurs and veterans who own small business concerns, in order to ensure the one-stop online resource provides information and resources necessary for a veteran beginning to develop a small business concern.
 (3)ProgramsThe programs identified and described under the one-stop resource shall include— (A)the small business development center program under section 21 of the Small Business Act (15 U.S.C. 648);
 (B)the women's business center program under section 29 of the Small Business Act (15 U.S.C. 656); (C)the programs of the Office of Entrepreneurship Education of the Administration;
 (D)the Boots to Business Program under section 32(d) of the Small Business Act, as amended by section 2(a) of this Act;
 (E)the Women Veterans Business Training Program under section 32(e) of the Small Business Act, as amended by section 2(a) of this Act;
 (F)the Business Training Program for Service Disabled Veterans under section 32(f) of the Small Business Act, as amended by section 2(a) of this Act;
 (G)the veterans’ business outreach center program under section 32(g) of the Small Business Act, as amended by section 2(a) of this Act;
 (H)the Service Corps of Retired Executives program authorized by section 8(b)(1) of the Small Business Act (15 U.S.C. 637(b)(1)); and
 (I)any other program of the Administration determined appropriate by the Administrator. 4.Reporting requirement for interagency task forceSection 32(c) of the Small Business Act (15 U.S.C. 657b(c)) is amended by adding at the end the following:
			
 (4)ReportNot less frequently than once each year, the Administrator shall submit to Congress a report— (A)discussing the appointments made to and activities of the task force; and
 (B)identifying and outlining a plan for outreach and promotion of all the programs authorized under the Veterans Small Business Ownership Improvements Act, or an amendment made by that Act..
 5.Educational trainingSection 8(b) of the Small Business Act (15 U.S.C. 637(b)) is amended— (1)in paragraph (16), by striking and at the end;
 (2)in paragraph (17), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (18)to make a grant to, or enter into a cooperative agreement with, a nonprofit entity to operate an educational training program to provide assistance to small business concerns owned and controlled by veterans regarding how to increase the likelihood of being awarded contracts with the Federal Government—
 (A)which shall be made to or entered into with a nonprofit entity that has a track record of successfully providing educational and job training services to targeted veterans populations in diverse locations;
 (B)under which the nonprofit entity shall be required to match any Federal funds received for the program with State, local, or private sector funds; and
 (C)under which the nonprofit entity shall use a diverse group of professional service experts, such as Federal, State, and local contracting experts and private sector industry experts with first-hand experience in Federal Government contracting, to provide instruction to small business concerns owned and controlled by veterans..